Citation Nr: 0122043	
Decision Date: 08/31/01    Archive Date: 09/11/01

DOCKET NO.  98-06 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected status post urethroplasty due to 
urethral stenosis with recurrent cystitis and urethritis.

2.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected chronic renal disease with 
hypertension.

3.  Entitlement to service connection for chronic bronchitis 
due to nicotine dependence, to include service connection for 
nicotine dependence.

4.  Entitlement to service connection for chronic bronchitis 
caused by tobacco use in service.

5.  Entitlement to service connection for tinea versicolor.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975.

This appeal arose from a June 1997 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
status post urethral stenosis with recurring urinary tract 
infections and chronic renal damage; this was assigned a 
noncompensable evaluation, effective November 8, 1996.  This 
decision also denied service connection for chronic 
bronchitis and tinea versicolor.  In July 1997, another 
rating action was issued which continued to deny service 
connection for chronic bronchitis.  A March 1998 rating 
action denied entitlement to service connection for 
bronchitis, finding that it was not secondary to tobacco use 
in service or to nicotine dependence acquired during service.  
In September 1998, the rating for the veteran's status post 
urethral stenosis with recurring urinary tract infections and 
chronic renal damage was changed to separate evaluations for 
chronic renal disease with hypertension, assigned a 30 
percent disability evaluation and status post urethroplasty 
due to urethral stenosis with recurrent cystitis and 
urethritis, assigned a 10 percent disability evaluation.  The 
denials of service connection for chronic bronchitis and 
tinea versicolor were confirmed and continued.

The issues of entitlement to evaluations in excess of 10 
percent for the urethral stenosis and in excess of 30 percent 
for the renal disease with hypertension will be subject to 
the attached remand.


FINDINGS OF FACT

1.  The veteran did not acquire nicotine dependence in 
service and did not have chronic bronchitis during service.  

2.  The veteran smoked one to two packs of cigarettes for may 
years after service; Chronic bronchitis, first demonstrated 
in 1997, was secondary to heavy smoking after service as 
opposed to smoking for one year or less during service.  

3.  The evidence does not show that the veteran suffers from 
chronic tinea versicolor which can be related to her period 
of service.


CONCLUSIONS OF LAW

1.  Nicotine dependence was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & West 
Supp. 2001).

2.  Chronic bronchus is not the result of tobacco use during 
service or secondary to nicotine dependence of service 
origin.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & 
West Supp. 2001); 38 C.F.R. § 3.310(a) (2000).

3.  Chronic tinea versicolor was not present in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
1991 & West Supp. 2001); 38 C.F.R. § 3.303(b) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board of Veterans' Appeals 
(Board) finds that all relevant facts have been properly 
developed in regard to the veteran's claims for service 
connection for chronic bronchitis and tinea versicolor, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  
Specifically, the RO has afforded the veteran comprehensive 
VA examinations of the claimed disorders and has obtained 
records of medical treatment.  The VA's duty to notify the 
veteran of the evidence necessary to substantiate her claims 
has also been met by the issuance of the March 1998 statement 
of the case and the September 1998 supplemental statement of 
the case. 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Service connection may also be granted for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2000).

According to Savage v. Gober, 10 Vet. App. 498 (1997), the 
Court has stated that

The chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in 
service or during an applicable presumption period 
and still has such condition.  Such evidence must 
be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation 
is competent.  If the chronicity provision is not 
applicable, a claim may still be..... reopened on the 
basis of § 3.303(b) if the condition is observed 
during service or any applicable presumption 
period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence 
relates the present condition to that 
symptomatology.  

Savage, supra, at 498. 


Chronic bronchitis

Initially, the Board notes that 38 U.S.C.A. § 1103 prohibits 
service connection for death or disability that results from 
an injury or disease attributable to the use of tobacco 
products during service.  However, this law pertains only to 
claims filed after June 9, 1998.  It does not affect those 
claims that were filed on or prior to that time such as this 
case.

VA's General Counsel has clarified the circumstances under 
which service connection can be granted for nicotine 
dependence. VAOPGCPREC 19-97 (1997). The opinion, in 
pertinent part, was to the effect that if a claimant could 
establish that a disease or injury resulting in disability or 
death was a direct result of tobacco use during service, 
e.g., damage done to a veteran's lungs by in-service smoking 
gave rise to lung cancer, service connection could be 
established without reference to section 3.310(a).

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.

The 1997 Opinion cited a 1993 opinion holding that the 
question of whether nicotine dependence was a disease for 
compensation purposes, was an adjudicative matter to be 
resolved by adjudicative personnel based on accepted medical 
principles. The threshold question was whether nicotine 
dependence could be considered a disease within the meaning 
of the veterans' benefit laws; and in that regard, it 
referred to further VA guidelines, which held in the 
affirmative.

The 1997 Opinion further noted that secondary service 
connection could be granted only if a veteran's nicotine 
dependence, arose in service and was the proximate cause of 
the disability or death which is the basis of the claim, and 
that the question of whether there was proximate cause is one 
of fact.

The 1997 Opinion also noted the potential for an intervening 
or a supervening cause of injury that might act to sever the 
proximate and causal connection between the original act and 
the injury.

Based on the conclusion of VA's Under Secretary for Health 
that nicotine dependence may be considered a disease, the two 
principal questions which must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
or death secondary to nicotine dependence are: (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
or death occurring after service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.

It quoted DSM-IV at 243, the criteria for diagnosing 
substance dependence as specifically applicable to nicotine 
dependence. Under those criteria, nicotine dependence may be 
described as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress, as manifested 
by three or more of the following criteria occurring at any 
time in the same 12-month period:

(1) tolerance, as manifested by the absence of nausea, 
dizziness, and other characteristic symptoms despite use of 
substantial amounts of nicotine or a diminished effect 
observed with continued use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of four or more of the 
following signs within twenty-four hours of abrupt cessation 
of daily nicotine use or reduction in the amount of nicotine 
used: 
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight gain; or by use of 
nicotine or a closely related substance to relieve or avoid 
withdrawal symptoms;

(3) use of tobacco in larger amounts or over a longer period 
than was intended;

(4) persistent desire or unsuccessful efforts to cut down or 
control nicotine use;

(5) devotion of a great deal of time in activities necessary 
to obtain nicotine (e.g., driving long distances) or use 
nicotine (e.g., chain-smoking);

(6) relinquishment or reduction of important social, 
occupational, or recreational activities because of nicotine 
use (e.g., giving up an activity which occurs in smoking-
restricted areas); and

(7) continued use of nicotine despite knowledge of having a 
persistent or recurrent physical or psychological problem 
that is likely to have been caused or exacerbated by 
nicotine. Id. at 181, 243-45.

The Opinion further noted that in a case where, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated (as opposed to 
the inservice usage of those products).

The 1997 Opinion also held that with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause of the 
claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon the following three elements: (1) whether 
nicotine dependence may be considered a disease for purposes 
of the laws governing veterans' benefits; (2) whether the 
veteran acquired a dependence on nicotine in service; and (3) 
whether that dependence may be considered the proximate cause 
of disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.

For claims alleging a direct link between tobacco use in 
service and a current disability, the claimant must provide 
medical evidence of a current disability, medical or lay 
evidence of tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service.

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
Medical evidence that nicotine dependence arose in service 
may consist of a current diagnosis of nicotine dependence 
along with the physicians opinion with respect to that 
dependence having originated in service.

The veteran's service medical records included the December 
1972 entrance examination.  Her chest was normal upon 
examination and the chest x-ray was within normal limits.  In 
March 1974, she was hospitalized for pyelonephritis; her 
lungs were noted to be clear to auscultation and percussion, 
as they were in June 1974.  A chest x-ray obtained in June 
1974 found that her lung fields were free of active 
infiltrates.  During a fitness for duty examination conducted 
in October 1974 she checked "yes" next to pain or pressure 
in the chest.  However, the examination of the chest was 
normal and the chest x-ray was negative.  Her chest was also 
within normal limits and a chest x-ray was normal at the time 
of the December 1975 discharge examination.

The veteran was examined by VA in April 1997.  She complained 
of shortness of breath and noted that she coughed 
considerably.  She indicated that her symptoms had started in 
1986.  She stated that her cough was productive of white to 
yellowish sputum; however, when she had an acute upper 
respiratory infection, it was greenish in color.  She denied 
hemoptysis and admitted that she smoked one to two packs of 
cigarettes per day.  The examination revealed numerous 
rhonchi throughout both lung fields and she coughed 
considerably during the examination.  Chest excursion was 
normal.  On palpation and percussion, no pathology was found.  
A chest x-ray was normal.  The FVC, FEV1 and FEV1/FVC ratios 
were within normal limits; the post-bronchodilator spirometry 
was unchanged.  The diagnosis was chronic bronchitis 
secondary to cigarette smoking.

Numerous VA outpatient treatment records developed between 
March 1986 and October 1997 were added to the record.  An 
April 21, 1986 chest x-ray found no pulmonary radiographic 
findings.  On January 9, 1990, it was noted that she smoked 
one pack of cigarettes per day.  An April 23, 1996 chest x-
ray noted that the lungs were clear and that there was no 
hilar prominence.  

In October 1997, the veteran submitted a statement in which 
she indicated that she had not smoked prior to her service.  
She indicated that she had begun to smoke in 1974, her last 
year of service.  She stated that she had smoked one to one 
and one-half packs per day; she said that she was now up to 
two packs per day.

In order to establish entitlement to service connection, 
there must be medical evidence of a current disability, 
medical or lay evidence of tobacco use in service and medical 
evidence of a relationship between the current disability and 
tobacco use in service.  

In the instant case, the veteran has established, through 
medical evidence, the existence of a current disability.  
There is no doubt in the record that the veteran currently 
suffers from chronic bronchitis.  The veteran has submitted 
statements that she began to smoke in service, although the 
service medical records contain no reference to smoking.  
While the VA examination has clearly indicated that the 
veteran suffers from chronic bronchitis secondary to 
cigarette smoking, there is no indication that this condition 
is related to any tobacco use in service as opposed to many 
years of heavy smoking after service.  Therefore, it has not 
been established that she suffers from bronchitis due tobacco 
use in service.

As regards any claim for service connection for nicotine 
dependence and service connection for chronic bronchitis due 
to nicotine dependence, there is no information that a 
medical professional diagnosed nicotine dependence during 
active duty.  Further, there were no manifestations of 
nicotine dependence during service and there is no 
symptomatology of record in service on which to base a 
retroactive diagnosis at this time.  While the veteran has 
stated that she had begun to smoke during service this, by 
itself, does not establish that she was nicotine dependent at 
that time, particularly since the veteran, as a layperson, is 
not competent to render an opinion that she was nicotine 
dependent in service, since such an opinion requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As service connection for nicotine dependence is not 
warranted, it follows that service connection for chronic 
bronchitis due to nicotine dependence also is not warranted.  

Tinea versicolor

The service medical records included the December 1972 
entrance examination which noted that the veteran's skin was 
within normal limits.  On June 3, 1974, she was noted to have 
a macular rash on her skin which she stated was non-pruritic.  
The impression was rule out tinea versicolor.  During an 
October 1974 fitness for duty examination, she checked 
"yes" next to skin disease.  The examination itself was 
negative.  At the time of the December 1975 discharge 
examination, she again checked "yes" next to skin disease.  
The examination noted a history of tinea versicolor.

The record included numerous VA outpatient treatment reports 
developed between March 1986 and October 1997.  On September 
23, 1991, she was seen for Grade II to III acne.  There were 
multiple cysts on her neck, upper back and shoulders.  There 
was old scarring to the face and excoriations on the back.

The veteran was afforded a VA examination in April 1997.  She 
stated that she had developed macular lesions on her back and 
neck.  She stated that she had been diagnosed with tinea 
versicolor in 1974.  The examination noted that she had 
lesions of tinea versicolor on her back and at the hairline 
in the posterior cervical area.  The diagnosis was tinea 
versicolor.

In the instant case, there is evidence that the veteran was 
treated on one occasion in service for tinea versicolor in 
June 1974.  At her discharge in December 1975, this condition 
was noted by history.  Therefore, a disease was noted in the 
service medical records.  Furthermore, there is evidence that 
she currently suffers from tinea versicolor; thus, the 
existence of a current disability appears to have been 
established.  However, the question arises as to whether the 
condition noted in service resulted in the development of a 
"chronic" condition.  After a careful review of the 
evidence of record, it is found that that evidence does not 
support a finding of chronicity in this case.  While it is 
true that tinea versicolor was present on one occasion in 
service (in 1974) and was diagnosed at the time of the April 
1997 VA examination, the silence of the service medical 
records from June 1974 to her discharge in December 1975 and 
the lack of treatment for this condition between 1975 and 
1997, argues against a finding that the one acute episode of 
this condition in service resulted in the development of a 
chronic condition.  Moreover, the veteran is not competent, 
as a layperson, to state that she developed a chronic skin 
disorder based on the one incident noted in service.  See 
Espiritu, supra.  

Despite the fact that the veteran has not established 
chronicity, her claim could still be granted "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  See Savage, 
supra.  While there was evidence of treatment for tinea 
versicolor in service, there was no evidence of continuity of 
symptomatology to which to relate any current disorder.

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claims for service 
connection for chronic bronchitis and tinea versicolor.


ORDER

Service connection for chronic bronchitis caused by tobacco 
use in service is denied.

Service connection for nicotine dependence is denied.

Service connection for chronic bronchitis secondary to 
nicotine dependence is denied.

Service connection for tinea versicolor is denied.


REMAND

The veteran has requested that increased disability 
evaluations be assigned to her service-connected status post 
urethroplasty due to urethral stenosis with recurrent 
cystitis and urethritis and renal disease with hypertension.  
She has stated that she experiences constant back pain in the 
kidney area and must urinate frequently.  She also referred 
to suffering from recurrent infections.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran's urethral stenosis and 
renal disease with hypertension were last examined by VA in 
April 1997.  Since that time, she has sought additional 
treatment and has referred to suffering from more infections; 
despite this, no further examination has been conducted.  It 
is therefore found that the RO should attempt to ascertain 
whether there are additional pertinent treatment records 
available and schedule another VA examination in order to 
determine the current degree of severity of the service-
connected urethral stenosis and renal disease with 
hypertension.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should contact the veteran and 
request that she provide the names and 
addresses of all health-care providers, 
both VA and non-VA, from whom she has 
sought treatment for her service-connected 
urethral stenosis and renal disease with 
hypertension since April 1997.  Once this 
information has been received, and any 
necessary releases have been signed, the 
RO should contact the named health-care 
providers and request copies of the 
indicated treatment records.

3.  Once these records have been obtained 
and associated with the claims folder, 
the RO should afford the veteran a 
complete genitourinary examination in 
order to ascertain the current nature and 
degree of severity of the service-
connected urethral stenosis and renal 
disease with hypertension.  The claims 
folder must be made available to the 
examiner to review in conjunction with 
the examination, and the examiner is 
asked to indicate in the examination 
report that the claims file has been 
reviewed.

The examiner should comment on whether 
the veteran's urethral stenosis requires 
the wearing of absorbent materials which 
must be changed less than two times per 
day, changed two to four times per day or 
changed more than four times per day.  
The examiner should indicate whether the 
veteran's renal disease with hypertension 
is manifested by constant albuminuria 
with some edema, or definite decrease in 
kidney function or hypertension at least 
40 percent disabling under 38 C.F.R. Part 
4, Code 7101 (diastolic pressure 
predominantly 120 or more); or by 
persistent edema and albuminuria with BUN 
40 to 80 mg %, or creatinine 4 to 8 mg %, 
or generalized poor health characterized 
by lethargy, weakness, anorexia, weight 
loss or limitation of exertion; or by the 
need for regular dialysis or precluding 
more than sedentary activity from one of 
the following: persistent edema and 
albuminuria, or BUN more than 80 mg %, or 
creatinine more than 8 mg % or markedly 
decreased function of the kidney or other 
organ systems, especially cardiovascular.

The examiner must provide a complete 
rationale for the findings and opinions 
made.

4.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



